LANVlJBH#@

No. 30667

lN THE SUPREME COURT OF THE STATE OF HAWAl‘l

CHRIS GRlNDLING, PetitiOner,

VS.

SECOND CIRCUlT COURT, STATE OF HAWAITQ

 

ORIGINAL PROCEEDlNG
(S.P. NO. O9~l-OO8l)

01 =|~ Hc§ 53 SRV H~!BZ

 

ORDER

Acoba, and Recktenwald, JJ.)

Duffy,

C.J., Nakayama,

(By: Moon,
Upon consideration of the petition for a writ of
it appears that
See HRS § 634J-

mandamus filed by petitioner Chris Grindlinq,
petitioner is not entitled to mandamus relief.
7(c); ln Re DisciplinarV Bd. Of Hawaii Supreme Court, 9l Hawafi

363, 368, 984 P.2d 688, 693 (l999) (Mandamus relief is available
to compel an official to perform a duty allegedly owed to an
individual only if the individual’s claim is clear and certain,
the official’s duty is ministerial and so plainly prescribed as

to be free from doubt, and no other remedy is available.)

Accordingly,
lT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for a writ of mandamus without

payment of the filing fee.
IT lS FURTHER ORDERED that the petition for a writ of

mandamus is denied.

DATED; Honolulu, HawaiUq August 25, 2010_

¢,,.4 a @1sz»»x»’\l:)
\3!~»» =» w`»@@,. Q~
/K?7¢¢N /Z